MILLS, Judge.
McDonough appeals from the Department of Natural Resources’s (DNR) imposition of a $5,000 civil penalty for his failure to comply with the conditions of permits allowing him to construct residences seaward of the coastal construction control line. We affirm.
The record reveals that McDonough had actual notice of the conditions he was to comply with. His failure to comply under these circumstances subjects him to the penalties provided for in § 161.054(1), Florida Statutes (1980 Supp.).
LARRY G. SMITH and SHAW, JJ., concur.